DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102, and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102, and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art, relied upon, and the rationale supporting the rejection, would be the same under either status. 

Status of the Claims
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
Claims 12, 19-29, 39, and 45-48 are currently pending.
Claims 12, 29, and 39 have been withdrawn.
Claims 19-28, and 45-48 are currently rejected.
Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit
Claims 19-28 and 45-48 are rejected under 35 U.S.C. 103 as obvious over by Murata, Japanese Patent Publication JP 2014-001094 A.. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 depends from claim 19 which limits the 2O3 component to 11-17 mol%, whereas claim 20 is broader allowing for 8-14 mol%.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19-28 and 45-48 are rejected under 35 U.S.C. 103 as obvious over by Murata, Japanese Patent Publication JP 2014-001094 A.
A machine-generated translation of JP 2004-001094 A accompanied the previous office action.  In reciting this rejection, the examiner will cite this translation.
Murata teaches a glass having the following composition in terms of weight percentages: SiO2 40-80, B2O3 0-6, Al2O3 1-25, Li2O 0-3.5, Na2O 0.5-20, K2O 0-15, MgO 0-6, CaO 0-6, SrO 0-3, BaO 0-3, ZnO 0-8, SnO2 0.01-3, ZrO2 0-10, TiO2 0-10, P2O5 0-8, and As2O3, Sb2O3, CeO2, F, SO3, and Cl 0.001-3. See Abstract and the entire specification, specifically, paragraphs [0012] and [0029]-[0055]. Murata teaches the glass has a thickness of less than or equal to 2 mm. See paragraph [0025] and instant claims 19 and 27 . Murata teaches the glass is under goes chemical strengthening by ion exchange. See paragraphs [0017] and [0027] and instant claim 23 . Murata teaches that the glass is used in devices such as wireless chargers. See paragraphs [0002]-[0004] and instant claim 46. 

 It would have been obvious to one of ordinary skill in the art before the effective filing date to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the compositional ranges taught by Murata overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  

 
JP 2014-001094 A
Instant Application 16/681960
Claim 19



 
Wt%Ranges Disclosed
Wt%Ranges of Examples
Mol%Ranges of Examples
Mol%Ranges Claimed 





SiO2 
40-80
50.4-72.5
56.42-80.97
54-75
B2O3 
0-6
1.5-2.5
1.4-2.3
0.1-9
P2O5 
0-8
1.5
0.73
 
B2O3+P2O5 
 
1.5-2.5
0.73-2.36
0.1-19
Al2O3 
1-25
13-19
8.18-12.55
11-17
R2O 
≤22
8.8-20
9.5-19.77
10-20
Li2O 
0-3.5
1.9-4
4.04-8.56
 
Na2O 
0.5-20
4.3-16
4.76-17.39
 
K2O 
0-15
1-10.5
0.68-4.18
 
RO
0-9.9
2-8
1.57-11.08
 
MgO
0-6
1-4
1.61-6.48
 
CaO
0-6
1-4
1.17-4.69
 
SrO
0-3
 
 
 
BaO
0-3
 
 
 
ZnO
0-8
1.9-7.4
1.53-6.29
 
SnO2 
0.01-3
0.1-1.2
0.04-0.51
 
ZrO2 
0-10
2.5-6.5
1.33-3.51
 
TiO2 
0-10
0.9-4.5
0.72-3.79
 
Gd2O3
 
3.0
0.53
 
Al2O3+B2O3+P2O5 
 
13-21
8.28-14.49
 
R2O+RO-Al2O3 
 
-5.6-11
0.01-18.14
 


Furthermore, the claim would have been obvious because one having ordinary skill in the art at the time the invention was filled would have the skill and knowledge to look at the ranges in terms of weight percentages and be able to convert the examples into mole percentages and determine a working mole percentage range to which would encompass the weight percent ranges as disclose and be able to verify that the mole percentages of the examples fell within the taught weight percentages, so that the composition is within the entire scope of the disclosed weight percentages not just the ranges created from the converted examples. A particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. See MPEP 2143(I)(E).
One of ordinary skill in the art would expect that a glass with overlapping compositional ranges would have the properties as recited in claim 24.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990). 

Response to Arguments
Applicant's arguments filed 22 December 2021 have been fully considered but they are not persuasive.
Applicants argue that the weight percent ranges of Murata cannot be converted to mole percent ranges as recited in the instant claims  and therefore the ranges of components for Murata in terms of mole percentages cannot be determined. This is not found persuasive since one having ordinary skill in the art would be able to convert the examples of Murata from weight percentages to mole percentages and be able to make a working ranges in terms of mole percentages. One of ordinary skill in the art at the time the invention was filed would also have the technical grasp to take the ranges of the examples in terms of weight and mole percentages and compare the examples’ weight percent ranges to the disclosed weight percent ranges to effective make a work set of mole percent ranges from the examples to the full scope of the disclosed weight percentages. 
Furthermore the applicants’ argue that the glass of Murata is silent to the improved UV photodarkening behavior as described in paragraphs [0047]-[0049] of the instant application. This is not found persuasive since the use of the glass as a UV photodarkening glass is an intended use that is not claimed and therefore does not further limit the instant claims.  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363. The examiner can normally be reached 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
18 January 2022


JP 2014-001094 A Examples
Mol%
SiO2 
B2O3 
Al2O3 
P2O5 
Li2O 
Na2O 
K2O 
MgO
CaO
ZnO
SnO2 
ZrO2 
TiO2   
Gd2O3 
Ex. 1
58.18
1.93
12.55
0.00
0.00
17.39
1.43
3.34
2.40
0.00
0.04
2.73
0.00
0.00
Ex. 2
59.18
1.93
12.53
0.00
0.00
17.35
1.43
1.67
2.40
0.00
0.04
1.36
2.10
0.00
Ex. 3
61.23
1.94
10.61
0.00
0.00
17.46
1.44
0.00
2.41
0.00
0.04
2.74
2.12
0.00
Ex. 4
58.38
1.90
10.41
0.00
0.00
17.12
1.41
3.29
2.36
0.00
0.04
1.35
3.74
0.00
Ex. 5
65.83
1.87
10.19
0.00
0.00
16.77
1.38
1.61
2.32
0.00
0.04
0.00
0.00
0.00
Ex. 6
67.84
1.88
8.33
0.00
0.00
16.86
1.39
0.00
2.33
0.00
0.04
1.33
0.00
0.00
Ex. 7
64.52
1.84
8.18
0.00
0.00
16.57
1.36
3.18
2.29
0.00
0.04
0.00
2.01
0.00
Ex. 8
60.40
1.92
8.51
0.00
0.00
17.22
1.42
1.66
2.38
0.00
0.04
2.71
3.76
0.00
Ex. 9
58.34
1.92
10.50
0.00
0.00
17.27
1.42
3.32
2.39
0.00
0.04
2.71
2.09
0.00
Ex. 10
56.42
1.93
10.55
0.00
0.00
17.36
1.43
3.34
2.40
0.00
0.04
2.73
3.79
0.00
Ex. 11
59.55
1.91
10.42
0.00
0.00
17.14
1.41
3.29
3.55
0.00
0.04
2.69
0.00
0.00
Ex. 12
59.65
1.91
9.46
0.00
0.00
17.16
1.41
3.30
3.56
0.00
0.04
3.51
0.00
0.00
Ex. 13
66.99
1.88
8.36
0.00
0.00
11.63
4.18
3.25
2.34
0.00
0.04
1.33
0.00
0.00
Ex. 14
66.45
1.93
8.57
0.00
0.00
7.59
7.49
3.34
2.40
0.00
0.04
2.18
0.00
0.00
Ex. 15
62.44
1.89
8.41
0.00
0.00
15.96
3.50
3.27
2.35
0.00
0.04
2.14
0.00
0.00
Ex. 16
61.69
1.90
8.45
0.00
0.00
16.05
3.52
3.29
2.36
0.00
0.04
2.69
0.00
0.00
Ex. 17
60.73
2.34
8.32
0.00
0.00
13.17
2.77
6.48
3.49
0.00
0.04
2.65
0.00
0.00
Ex. 18
61.23
2.36
8.39
0.00
0.00
12.21
3.49
4.90
4.69
0.00
0.04
2.67
0.00
0.00
Ex. 19
62.61
0.00
8.28
0.00
0.00
12.58
2.76
6.45
4.63
0.00
0.04
2.64
0.00
0.00
Ex. 20
61.40
1.90
8.41
0.00
0.00
15.97
3.50
4.91
1.18
0.00
0.04
2.68
0.00
0.00
Ex. 21
61.18
1.89
8.38
0.00
0.00
16.98
2.79
4.89
1.17
0.00
0.04
2.67
0.00
0.00
Ex. 22
61.29
1.89
8.40
0.00
0.00
15.94
2.45
4.90
1.17
0.00
0.04
2.67
1.24
0.00
Ex. 23
64.05
0.00
8.40
0.00
0.00
13.82
2.45
4.91
1.18
0.00
0.04
2.67
2.48
0.00
Ex. 24
74.77
0.00
8.45
0.00
4.09
8.50
3.68
0.00
0.00
0.00
0.51
0.00
0.00
0.00
Ex. 25
75.12
0.00
8.46
0.00
4.07
8.56
3.66
0.00
0.00
0.00
0.13
0.00
0.00
0.00
Ex. 26
62.92
1.90
8.41
0.00
0.00
15.44
3.43
3.27
2.35
0.00
0.13
2.14
0.00
0.00
Ex. 27
65.50
0.00
8.47
0.00
4.04
8.50
3.71
5.99
0.00
3.04
0.04
0.00
0.72
0.00
Ex. 28
70.78
0.00
9.41
0.00
8.56
8.25
0.68
0.00
0.00
1.57
0.21
0.00
0.00
0.53
Ex. 29
70.06
1.40
8.52
0.00
4.12
8.58
3.72
0.00
0.00
1.67
0.22
0.00
1.71
0.00
Ex. 30
70.21
0.00
8.48
0.00
4.13
8.49
3.73
0.00
0.00
3.04
0.22
0.00
1.71
0.00
Ex. 31
68.74
1.40
8.50
0.00
4.14
8.51
3.73
0.00
0.00
3.04
0.22
0.00
1.71
0.00
Ex. 32
70.19
0.00
8.86
0.00
0.00
8.84
3.85
0.00
0.00
6.23
0.23
0.00
1.80
0.00
Ex. 33
68.65
1.48
8.88
0.00
0.00
8.86
3.86
0.00
0.00
6.24
0.23
0.00
1.80
0.00
Ex. 34
69.05
0.00
8.95
0.73
0.00
9.04
3.89
0.00
0.00
6.29
0.23
0.00
1.82
0.00
Ex. 35
72.03
0.00
8.85
0.00
0.00
8.86
3.89
6.33
0.00
0.00
0.04
0.00
0.00
0.00
Ex. 36
80.95
0.00
9.48
0.00
0.00
9.53
0.00
0.00
0.00
0.00
0.04
0.00
0.00
0.00
Ex. 37
80.97
0.00
9.49
0.00
0.00
4.76
4.74
0.00
0.00
0.00
0.05
0.00
0.00
0.00
Ex. 38
78.70
0.00
10.22
0.00
0.00
8.68
2.17
0.00
0.00
0.00
0.23
0.00
0.00
0.00
Ex. 39
70.69
0.00
8.82
0.00
0.00
8.90
3.83
6.19
0.00
1.53
0.04
0.00
0.00
0.00